In this proceeding to settle the final account of the committee of a deceased person the committee, also an attorney, appeals from so much of an order entered October 20, 1966 as denied him an additional fee for services rendered and limited his compensation to the statutory commissions. In our opinion the services rendered were in excess of those normally or usually performed by an executor or administrator and appellant should be allowed a reasonable sum as additional compensation (Mental Hygiene Law, § 109, subd. (1); Matter of Belaquer, 19 A D 2d 841). The order appealed from is unanimously modified, on the law, the facts and in the exercise of discretion, to grant and allow appellant the sum of $1,000 as and for a legal fee and for disbursements incurred, payable out of the estate of the incompetent, and by modifying accordingly the second decretal paragraph of said order. As so modified the order appealed from is otherwise affirmed, without costs or disbursements to either party. It is clear that the sum received was not adequate to compensate appellant, an attorney, for the services rendered (cf. Matter of Townsend, 24 A D 2d 93, concurring opinion Eager, J.). Concur — Botein, P. J., Stevens, Tilzer, McNally and McGivern, JJ.